United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.L., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Philadelphia, PA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Jeffrey P. Zeelander, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 07-2345
Issued: March 10, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On September 17, 2007 appellant filed a timely appeal from the Office of Workers’
Compensation Programs’ September 5, 2007 merit decision denying her claim for employmentrelated occupational injuries other than those accepted for her left shoulder. Pursuant to
20 C.F.R. §§ 501.2(c) and 501.3(d)(2), the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant met her burden of proof to establish that she sustained a
medical condition, other than the accepted conditions of left shoulder adhesive capsulitis and
tendinitis, due to her federal employment.
FACTUAL HISTORY
On July 6, 2006 appellant, then a 62-year-old mail carrier, filed a claim alleging that she
sustained a left shoulder injury due to repetitive duties of her job.1 She indicated that working
1

This claim bears the file number 03-2049956.

with central-markup and return-to-sender mail required repetitive placement of mail into trays.2
Appellant first became aware of her claimed condition on April 2, 2006 and first realized on
May 2, 2006 that is was employment related.3 She stopped work on June 14, 2006.
On June 13, 2006 Dr. Mark P. Brigham, an attending Board-certified orthopedic surgeon,
stated that appellant reported having left shoulder pain for three or four months which she felt
might have been caused by sorting mail. He diagnosed left shoulder tendinitis. On July 5, 2006
Dr. Julie Anne Hlavac, an attending Board-certified family practitioner, indicated that appellant
had severe left rotator cuff tendinitis. The findings of a June 7, 2006 magnetic resonance
imaging (MRI) scan showed left rotator cuff tendinitis.
In a September 25, 2006 decision, the Office denied appellant’s claim on the grounds that
she did not submit sufficient medical evidence to establish that she sustained an employmentrelated left shoulder condition.
On October 4, 2006 Dr. Hlavac stated that, when she first saw appellant on May 2, 2006
she reported having left shoulder symptoms for a month. She stated that examination showed
limited range of left shoulder motion and that the June 7, 2006 MRI scan supported her diagnosis
of left shoulder adhesive capsulitis and rotator cuff tendinitis. Dr. Hlavac stated, “Rotator cuff
tendinitis is caused by repetitive motion which has been a large part of appellant’s job at the
employing establishment. For this reason, I believe her injury was caused by her job. Adhesive
capsulitis occurred as a result of immobility from the severe pain.”
In a June 1, 2007 report, Dr. Richard I. Zamarin, an attending Board-certified orthopedic
surgeon, provided a detailed description of appellant’s employment injuries, (including her
July 16 and October 3, 1988 injuries) and appellant’s job duties over the years, particularly her
work since 2003 with central-markup, computer-forwarding-services and return-to-sender mail.
He indicated that appellant complained of neck pain and stiffness, headaches, right arm pain,
numbness in the fourth and fifth digits of each hand, left shoulder pain, low back pain radiating
into her right leg and foot, right foot numbness and left knee pain. Dr. Zamarin indicated that on
examination she exhibited neck, left shoulder and lower back tenderness on palpation. He
discussed appellant’s diagnostic testing results which showed long-standing degenerative neck
2

Appellant submitted statements in which she provided more details regarding her work duties. She indicated
that she collected computer-forwarding-services mail from the throw table and transported it to her workstation,
arranged the mail in alphabetical order, searched for customer information which required flipping through many
pages of printouts and then placed the mail into trays. Appellant stated that processing return-to-sender mail
required retrieving mail, tearing apart accordion or pleated sheets of paper, placing labels on mail and placing mail
into trays. She indicated that she performed such repetitive duties throughout her workday.
3

The Office accepted that on July 16, 1988 appellant sustained a herniated nucleus pulposus at L5 and
lumbosacral strain/sprain with sciatica due to lifting mail from a hamper and that on October 3, 1988 she sustained a
cervical strain with a radicular component due to lifting stacks of magazines and placing them on a table. The
claims for these injuries bear the file number 03-0134745. Beginning in late 2003, appellant performed work duties
which included handling central-markup, computer-forwarding-services, and return-to-sender mail. These duties
collectively required numerous repetitive motions, including answering telephones, reaching to lift mail (letters,
flats, magazines and small parcels), sorting mail, placing mail in trays or cases, pushing mail carts, flipping through
a large printouts, tearing labels off their backings and placing labels on mail. She often had to reach to floor level to
lift mail or place it down.

2

and back conditions and stated that “based on a reasonable degree of medical certainty, as a
result of the work-related injuries and jobs over the years at the [employing establishment]”
appellant had sustained aggravation of degenerative disc disease of the cervical spine and
chronic pain syndrome of the cervical spine, aggravation of degenerative disc disease of the
lumbar spine and right-sided disc herniation at L4-5 and chronic pain syndrome of the lumbar
spine, bilateral cubital tunnel syndrome, right thoracic outlet syndrome and left shoulder rotator
cuff tendinitis and adhesive tendinitis. Regarding the causes of the above-listed conditions,
Dr. Zamarin stated:
“I believe this because of the specific injuries that [appellant] had, as well as the
nature of her work. In July of 1988, she was lifting mail to load a jeep and pulled
her lower back. That has persisted. [Appellant] then went on to develop neck
problems. In October of 1988, she was moving magazines while at work.
[Appellant] continued to do different modified jobs at work, stamping mail,
sorting mail, answering [tele]phones, all of which I believe contributed to her
bilateral cubital syndrome and right thoracic outlet syndrome. I also believe[,]
based upon a reasonable degree of medical certainty, that this [is] why she went
on to develop a herniated disc in the lower back at L4-5. These diagnoses are all
associated with lifting, twisting and bending type of injuries, as well as repetitive
injuries that can occur in a workplace.
On July 17, 2007 appellant requested reconsideration of the Office’s September 25, 2006
decision.
In a September 5, 2007 decision, the Office set aside the September 25, 2006 decision
and accepted that appellant sustained employment-related left shoulder adhesive capsulitis and
tendinitis.4 The Office determined that appellant had not established that she sustained
aggravation of degenerative disc disease of the cervical spine, chronic pain syndrome of the
cervical spine, aggravation of degenerative disc disease of the lumbar spine and right-sided disc
herniation at L4-5, chronic pain syndrome of the lumbar spine, bilateral cubital tunnel syndrome
and right thoracic outlet syndrome due to the same factors that she claimed caused her left
shoulder condition.
LEGAL PRECEDENT
An employee who claims benefits under the Federal Employees’ Compensation Act5 has
the burden of establishing the essential elements of her claim.6 The claimant has the burden of
establishing by the weight of reliable, probative and substantial evidence that the condition for
which compensation is sought is causally related to a specific employment incident or to specific
conditions of the employment. As part of this burden, the claimant must present rationalized
medical opinion evidence, based upon a complete and accurate factual and medical background,
4

The Office based its acceptance of these conditions on the opinions of Dr. Zamarin and Dr. Hlavac.

5

5 U.S.C. §§ 8101-8193.

6

Ruthie Evans, 41 ECAB 416, 423-24 (1990); Donald R. Vanlehn, 40 ECAB 1237, 1238 (1989).

3

establishing causal relationship.7 However, it is well established that proceedings under the Act
are not adversarial in nature, and while the claimant has the burden to establish entitlement to
compensation, the Office shares responsibility in the development of the evidence.8
ANALYSIS
In a September 5, 2007 decision, the Office accepted that appellant sustained left
shoulder adhesive capsulitis and tendinitis due to her repetitive work duties prior to mid 2006.
The Office denied that she sustained aggravation of degenerative disc disease of the cervical
spine, chronic pain syndrome of the cervical spine, aggravation of degenerative disc disease of
the lumbar spine and right-sided disc herniation at L4-5, chronic pain syndrome of the lumbar
spine, bilateral cubital tunnel syndrome and right thoracic outlet syndrome due to the same
factors that she claimed caused her left shoulder condition.
The Board notes that, while the June 1, 2007 report of Dr. Zamarin, an attending Boardcertified orthopedic surgeon, is not completely rationalized, it contains an opinion that appellant
sustained employment-related occupational injuries to her neck, back and arms (other than her
already accepted left shoulder injuries)9 and is not contradicted by any substantial medical or
factual evidence of record.10 Dr. Zamarin based his opinion on a complete and accurate factual
and medical history. He also provided a detailed account of the findings on examination and
diagnostic testing. Therefore, while Dr. Zamarin’s report is not sufficient to meet appellant’s
burden of proof to establish her claim, it raises an uncontroverted inference between her work
duties and the above described conditions (other than her already accepted left shoulder injuries)
affecting her neck, back and arms and are sufficient to require the Office to further develop the
medical evidence and the case record.11
For these reasons, the case will be remanded to the Office for further development
regarding whether appellant sustained a medical condition, other than the accepted conditions of
left shoulder adhesive capsulitis and tendinitis, due to performing her job duties over time prior
to mid 2006. After such development as it deems necessary, the Office will issue an appropriate
decision regarding this matter.

7

Brian E. Flescher, 40 ECAB 532, 536 (1989); Ronald K. White, 37 ECAB 176, 178 (1985).

8

Dorothy L. Sidwell, 36 ECAB 699, 707 (1985); William J. Cantrell, 34 ECAB 1233, 1237 (1983).

9

The Board notes that the Office based its acceptance of appellant’s left shoulder injuries on this report of
Dr. Zamarin and an October 4, 2006 report of Dr. Hlavac, an attending family practitioner.
10

Dr. Zamarin indicated that the repetitive lifting, bending and twisting caused or contributed to aggravation of
appellant’s degenerative disc disease of the cervical spine, chronic pain syndrome of the cervical spine, aggravation
of degenerative disc disease of the lumbar spine and right-sided disc herniation at L4-5, chronic pain syndrome of
the lumbar spine, bilateral cubital tunnel syndrome and right thoracic outlet syndrome.
11

See Robert A. Redmond, 40 ECAB 796, 801 (1989).

4

CONCLUSION
The Board finds that the case is not in posture regarding whether appellant met her
burden of proof to establish that she sustained a medical condition, other than the accepted
conditions of left shoulder adhesive capsulitis and tendinitis, due to performing her job duties
over time prior to mid 2006. The case will be remanded to the Office for further development.
ORDER
IT IS HEREBY ORDERED THAT the Office of Workers’ Compensation Programs’
September 5, 2007 decision is set aside. The case is remanded to the Office for further
proceedings consistent with this decision of the Board.
Issued: March 10, 2008
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

